Exhibit 10.4
Split-Dollar Endorsement Agreement






THIS AGREEMENT is made and entered into this 1st day of June, 2017 by and
between Prudential Bank (hereinafter referred to as the "Employer"), located in
Philadelphia, Pennsylvania and Jeffrey Hanuscin, (hereinafter referred to as the
"Employee"), residing at 2406 Sanibel Circle, Palmyra, NJ 08065.


WHEREAS, the Employee has performed his duties in an efficient and capable
manner; and


WHEREAS, the Employer is desirous of retaining the services of the Employee; and


WHEREAS, the Employer is desirous of assisting the Employee in obtaining life
insurance on his own life; and


WHEREAS, the Employer has determined that this assistance can best be provided
under a "split-dollar" arrangement; and


WHEREAS, the Employer and the Employee have applied for insurance policies
issued by various insurance companies; and
 
WHEREAS, it is now understood and agreed that this split-dollar agreement is to
be effective as of the date first listed above;


WHEREAS, it is now understood and agreed that this agreement shall supersede any
previous split dollar agreements that are currently in place between the
Employer and Employee.


NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties agree as follows:


ARTICLE I
"Definitions"


For purposes of this Agreement, the following terms will have the meanings set
forth below:


"Base Salary" means the Employee's total base salary as of each January 1st
exclusive of special payments such as bonuses or commissions, but including any
salary reductions made in accordance with Section 125 or 401(k) of the Code.


"Cash Surrender Value of the Policies" will mean the Cash Value of the Policies;
plus any dividends and/or earnings added hereto; and less any Policy Loan
Balance.


"Cash Value of the Policies" will mean the cash value as calculated according to
the provisions of the Policies.


"Current Loan Value of the Policies" will mean the Loan Value of the Policies
reduced by any outstanding Policy Loan Balance.


"Loan Value of the Policies" will mean the amount which with loan interest and
Monthly Deductions for the Cost of Insurance, plus any applicable Surrender
Charge, will equal the Cash Value of the Policies on the next loan interest due
date.


"Net Amount at Risk" will mean the total face amount of the policies (including
death benefit by rider if applicable) reduced by the Cash Value of the Policies.


"Employer's Interest in the Policies" is defined in Articles IV and V.


"Policy" or "Policies" refers to the life insurance contracts listed below:
 

--------------------------------------------------------------------------------



Policy Number                     Carrier


39132041 Mass Mutual
 
755073     Midland National


However, a contract will be considered part of the "Policy" only to the extent
the contract is approved and issued by the Carrier. The Employer is under no
obligation to enter into a substitute contract for a contract that is not issued
by the Carrier.


"Policy Loan Balance" at any time will mean policy loans outstanding plus
interest accrued to date.


"Insurer" means the carrier of the Policy or Policies.


ARTICLE II
"Allocation of Gross Premium"


The Employer will pay all premiums on the Policies when due, according to the
Schedule of Premiums in the Policies.


ARTICLE III
"Rights in the Policies"


The Employee will have the sole right to designate the beneficiary for the
amount specified in Article IV of the death proceeds of the Policies. The
Employer will have and may exercise, except as limited hereinafter, all
ownership rights in the Policies. The Employer will not take any action in
dealing with the Insurer that would impair any right or interest of the Employee
in the Policies. The Employer will have the right to borrow from the Insurer,
and to secure that loan by the Policies an amount which together with the unpaid
interest accrued thereon, will at no time exceed the lesser of (a) the
Employer's Interest in the Policies and (b) the Loan Value of the Policies.
During the Employee's life time "The Employer's Interest In The Policies" will
mean, at any time at which the value of such interest is to be determined under
this Agreement, the Cash Value of the Policies at such time, reduced by any then
outstanding Policy Loan Balance with respect to any loans made or charged
automatically against the Policies by the Employer.


ARTICLE IV
"Rights to the Proceeds at Death"


Upon the death of the Employee while this Agreement is in force, the Employee's
beneficiary as named in the Beneficiary Designation Form on page 6 (or as it may
be amended according to the terms set forth on page 6) for this Agreement will
be entitled to receive from the Policy proceeds an amount equal to the lesser
of: (a) (two (2) times the Employee's annualized base salary at the time of
death as provided by the Employer's payroll department) plus $100,000, reduced
by any amount payable under the Employer's group term life insurance plan, or
(b) the Net Amount At Risk.  The Employer shall be the beneficiary of the
remaining death proceeds of the policy after the Employee's interest is
determined.  Within 60 days after the death of the Employee, the Employer will
provide to the "Insurer" a written statement indicating the amount of each
policy's proceeds the Employee's beneficiary is entitled to receive.


ARTICLE V
"Taxes"


Any income or employment taxes due for a year on the value of current life
insurance coverage provided to the Employee under this Agreement will be the
responsibility of the Employee.  To the extent that the value of current life
insurance coverage is taxable income, it will be subject to withholding
requirements and will be reported as income by the Employer to the IRS and
state-taxing authorities on the Employee's W-2 Form or other IRS or
state-required reporting form to the extent required by law.
 
 
 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

ARTICLE VI
"Termination of Agreement"


This Agreement may be terminated at any time while the Employee is living by
written notice thereof by either the Employer or the Employee to the other; and,
in any event, this Agreement will terminate upon termination of the Employee's
employment.
ARTICLE VII
"Plan Management"


For purposes of the Employee Retirement Income Security Act of 1974, the
Employer will be the "Named Fiduciary" and Plan Administrator of the
split-dollar life insurance plan for which this Agreement is hereby designated
the written plan instrument. The Employer's board of directors may authorize a
person or group of persons to fulfill the responsibilities of the Employer as
Plan Administrator. The Named Fiduciary or the Plan Administrator may employ
others to render advice with regard to its responsibilities under this Plan. The
Named Fiduciary may also allocate fiduciary responsibilities to others and may
exercise any other powers necessary for the discharge of its duties to the
extent not in conflict with the Employee Retirement Income Security Act of 1974.


ARTICLE VIII
"Claims Procedure"


(1) Filing claims. Any insured, beneficiary or other individual (hereinafter
"Claimant") entitled to benefits under the Plan or under the Policies will file
a Claim request with the Plan Administrator with respect to benefits under the
Plan and with the "Insurer", with respect to benefits under the Policies. The
Plan Administrator will, upon written request of a Claimant, make available
copies of any claim forms or instructions provided by the "Insurer" or advise
the Claimant where such forms or instructions may be obtained.


(2) Notification to Claimant. If a claim request is wholly or partially denied,
the Plan Administrator will furnish to the Claimant a notice of the decision
within 90 days in writing and in a manner calculated to the understood by the
Claimant, which notice will contain the following information:
(a) The specific reason or reasons for the denial;
(b) Specific reference to the pertinent Plan provisions upon which the denial is
based;
(c) A description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and
(d) An explanation of the Plan's claims review procedure describing the steps to
be taken by a Claimant who wishes to submit his claim for review.


(3) Review Procedure. A Claimant or his authorized representative may with
respect to any denied claim:
(a) Request a review upon written application filed within 60 days after receipt
by the Claimant of notice of the denial of his claim;
(b) Review pertinent documents; and
(c) Submit issues and comments in writing


Any request or submission will be in writing and will be directed to the Named
Fiduciary (or his designee). The Named Fiduciary (or its designee) will have
sole responsibility for the review of any denied claim and will take all steps
appropriate in the light of its findings.


(4) Decision on Review. The Named Fiduciary (or its designee) will render a
decision upon review of a denied claim within 60 days after receipt of a request
for review. If special circumstances warrant additional time, the decision will
be rendered as soon as possible, but not later than 120 days after receipt of
request for review. Written notice of any such extension will be furnished to
the Claimant prior to the commencement of the Extension. The decision on review
will be in writing and will include specific reasons for the decision, written
in a manner calculated to be understood by the Claimant, as well as specific
references to the pertinent provisions of the Plan on which the decision is
based. If the decision on review is not furnished to the Claimant within the
time limits prescribed above, the claim will be deemed denied on review.
 
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

ARTICLE IX
"Satisfaction of Claim"


The Employee rights and interests, and rights and interests of any person taking
under or through him, will be completely satisfied upon compliance by the
Employer with the provisions of the Agreement.


ARTICLE X
"Amendment and Assignment"


This Agreement may be altered, amended or modified, including the addition of
any extra policy provisions, by a written instrument signed by the Employer and
the Employee. Either party may, subject to the limitations of Article IV, assign
its interest and obligations under this Agreement, provided, however, that any
assignment will be subject to the terms of this Agreement.


ARTICLE XI
"Possession of Policies"


The Employer will keep possession of the Policies. The Employer agrees from time
to time to make the policies available to the Employee or to the "Insurer" for
the purpose of endorsing or filing any change of beneficiary on the Policies but
the Policies will promptly be returned to the Employer.


ARTICLE XII
"Governing Law"


This Agreement sets forth the entire Agreement of the parties hereto, and any
and all prior agreements, to the extent inconsistent herewith, are hereby
superseded. This Agreement will be governed by the laws of the State of
Pennsylvania.


ARTICLE XIII
"Interpretation"


Where appropriate in this Agreement, words used in the singular will include the
plural and words used in the masculine will include the feminine.


IN WITNESS WHEREOF, the parties have hereunto set their hand, the Employer by
its duly authorized officer, on the day and year first above written.


 


/s/Jeffrey Hanuscin
 
Employee
 
 
 
Prudential Bank
 
by:
/s/Jack Rothkopf  
 
Senior Vice President and Chief Financial Officer  


 

 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------



Split Dollar Policy Endorsement
Beneficiary Designation




Pursuant to the terms of the Prudential Bank Split Dollar Agreement dated as of
June 1st, 2017, the undersigned Owner requests that the Policies referenced in
the Agreement and issued by the Insurer provide for the following beneficiary
designation and limited contract ownership rights to the Employee:


1.  Upon the death of the Employee, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of its interest in the Policy as
described in the Agreement.  It is hereby provided that the Insurer may rely
solely upon a statement from the Owner as to the amount of proceeds it is
entitled to receive under this paragraph.


2.  Any proceeds at the death of the Employee in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to the
following beneficiaries designated by the Employee:
 

 
   Primary Beneficiary, Relationship, Address
   
   Contingent Beneficiary, Relationship, Address



The Contingent Beneficiary shall receive the benefit only if the Primary
Beneficiary does not survive the Employee.


The exclusive right to change the beneficiary for the proceeds payable under
this section 2, to elect any optional method of settlement for the proceeds paid
under this section 2 that are available under the terms of the policy, and to
assign all rights and interests granted under this section 2 are hereby granted
to the Employee.  The sole signature of the Employee shall be sufficient to
exercise said rights.


The Owner retains all contract rights not granted to the Employee under this
section 2.


3.  It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
Policy.


4.  Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.


The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is being executed.


Signed at Philadelphia, PA this __________ day of ________________, 2017.


EMPLOYEE:


Signature:  _______________________________________                            
      Name:  _____________________




OWNER:
Prudential Bank


Signature:  _______________________________________                           
       Name:  _____________________



 
 
 
 
 
 
 
 
 

 
5